Citation Nr: 1704926	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.  The Veteran had service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

By rating decision dated in March 2012, the RO denied the Veteran's claim for service connection for soft tissue sarcoma and determined that new and material evidence had not been received to reopen a claim for service connection for a low back disorder.  The RO issued a statement of the case continuing to deny these claims in June 2013.  The Veteran submitted a substantive appeal regarding these issues in October 2013.  In January 2014 the RO sent a letter to the Veteran informing him that his substantive appeal was not timely and that these claims were not perfected.  The letter informed the Veteran of his right to appeal the timeliness determination.  The Veteran did not respond to that letter.  Consequently there are no issues concerning soft tissue sarcoma or a low back disorder currently in appellate status before the Board.  

The issue of entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected post-traumatic stress disorder has been manifested by symptoms of panic attacks, anxiety, sleep disturbance and depression, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no higher, for post-traumatic stress disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal for an increased rating for PTSD arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The Board notes that the Veteran's service treatment records, pertinent VA treatment records, and obtainable private treatment records relevant to the Veteran's increased rating claim have been obtained.  The Veteran has been provided VA medical examinations.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the PTSD claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's claim stems from the March 2013 rating decision which originally granted service connection for post-traumatic stress disorder.  Therefore, separate initial ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The March 2013 rating decision assigned the Veteran a 10 percent rating, effective from February 24, 2011.  On his October 2013 substantive appeal the Veteran asserted that he is entitled to a 30 percent initial rating. 

The Veteran's PTSD has been evaluated as 10 percent disabling pursuant to the criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent disability evaluation encompasses post-traumatic stress disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

On VA examination in April 2011, the Veteran reported sleep problems, claustrophobia and that he worries all the time.  He reported nightmares and intrusive recollections about Vietnam.  He reported depressed mood and panic attacks that occurred weekly or less often.  The Veteran retired after 31 years as a teacher and he found that his symptoms had increased since his retirement.  The examiner opined that the Veteran's PTSD did not impact his ability to work.  He was of the opinion that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran's current global assessment of functioning (GAF) score was noted to be 70.  In October 2012 the VA examiner provided an addendum in which he stated that the Veteran met the diagnostic criteria for mild PTSD based on his stated symptoms of intrusive recollections, avoidance/numbing behavior, and hyperarousal symptoms at that time.  

A VA examiner in August 2013 indicated that the Veteran reported very mild PTSD symptoms, mostly chronic sleep problems and claustrophobia.  There was minimal avoidance and minimal effect on function.  The Veteran reported that he was chronically adjusted to most of the symptoms, but still could not get on a plane due to claustrophobia.  The examiner stated that at the moment the Veteran did not appear to meet the full criteria for a continued diagnosis of PTSD.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  GAF was noted to be 75.  

Resolving all doubt in favor of the Veteran, the Board is of the opinion that the Veteran's post-traumatic stress disorder symptomatology has met the criteria for an initial rating of 30 percent, throughout the current period on appeal.  At his April 2011 VA examination, the Veteran reported chronic sleep impairment, anxiety, depressed mood and panic attacks.  The Board finds that such symptoms more nearly meet the criteria for a 30 percent rating than a 10 percent rating under Diagnostic Code 9411.  

The Board has considered the Veteran's statements, including his report in October 2013 that he had 44 years of turmoil, terror, paranoia, depression, anxiety, panic attacks, sleep impairment, fear, social impairment and general malfunction after returning from Vietnam.  However, the evidence since February 24, 2011 has not reflected symptomatology of such severity.  The April 2011 VA examiner was of the opinion that the Veteran's PTSD symptoms were mild and did not impact his ability to work.  The August 2013 VA examiner described the Veteran's symptoms as very mild.  The Board further notes that the Veteran himself has only asserted that he meets the criteria for a 30 percent rating.  The evidence clearly shows that the Veteran has not had such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; or any other of the symptoms indicative of a 50 percent rating for PTSD.  Accordingly a rating in excess of 30 percent is not warranted at any time during the appeal period. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Additionally the April 2011 VA examiner noted that the Veteran's PTSD did not impact his ability to work.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the Board concludes that the criteria for an initial rating of 30 percent rating, but no higher, have been met for the Veteran's PTSD since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


ORDER

Entitlement to a 30 percent disability rating for PTSD is granted subject to the law and regulations regarding the award of monetary benefits.


REMAND

The Veteran's service connection claims must be remanded in order to obtain VA treatment records from immediately following discharge from service.  On his May 2013 VA Form 9 the Veteran reported that he received medical treatment from the VA Sepulveda from 1970 through 1972.  Records of such treatment are not in the file and have not been requested.  These records are pertinent to the Veteran's service connection claims and must be obtained if available.  

The Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD.  In May 2013 the Veteran submitted a copy of an internet article that indicates that PTSD has been linked to hardened arteries.  The Veteran should be provided a VA medical examination regarding his hypertension and a medical opinion should be obtained regarding the etiology of his hypertension.

The Veteran should be provided VCAA notice regarding his claim for service connection for hypertension, including notice regarding the information and evidence required to support a claim based on secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection for hypertension, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a direct basis and on a secondary basis.

2.  Obtain copies of the Veteran's VA treatment records from the Los Angeles VA Medical System, including Sepulveda Ambulatory Care Center, dated from April 5, 1970 to December 31, 1972.  If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159 (e).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service, including herbicide agent exposure in Vietnam. 

The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's hypertension was caused by his service-connected PTSD. 

The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's hypertension has been aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


